Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 1 of 19




         Exhibit 2
       Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 2 of 19




                                             United States Attorney
                                             Northern District of California


                                               1301 Clay Street, Suite 340S            (510) 637-3680
                                               Oakland, California 94612           Fax (510) 637-3724


                                             April 3, 2020

By Email

Lance Wade, Esq.
Kevin Downey, Esq.
Katie Trefz, Esq.
Amy Saharia, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes & Balwani, CR 18-258 EJD

Dear Counsel,

        I write in response to your March 23, 2020 letter. The government’s Rule 404(b) notices
are sufficient and satisfy the requirements of the local rule. Our March 6, 2020 letter in
particular provides sufficient detail such that the Court may rule on the admissibility of the
proffered evidence. We dispute any claim that you are surprised by any of the matters set forth
in the March 6, 2020 letter. We have sent you no fewer than sixteen discovery letters since July
2018 stating: “The government also hereby gives notice that it may seek to introduce the other
crimes, wrongs or acts committed by defendant which are referenced in the enclosed documents
pursuant to Rules 404(b), 608 and/or 609 of the Federal Rules of Evidence.” We also dispute
any claim that the government’s Rule 404(b) disclosures significantly or unexpectedly “expand”
the case. Indeed, much of the March 6, 2020 letter and the matters set forth below are not
properly considered 404(b) evidence but instead are disclosed out of an abundance of caution
and to avoid surprise about the government’s intentions. By providing this disclosure, the
government is not conceding that the evidence described below (or previously) is admissible
only under the provisions of Rule 404(b). The government may also assert that this evidence is
admissible as direct evidence of the charged conduct, that it is inextricably intertwined with the
events charged in the operative Indictment, that it shows a continuing course of conduct
otherwise admissible under Rules 401 and 402, or that it simply is not subject to Rule 404(b).

       With that in mind, we supplement our prior disclosures as follows:




                                                1
Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 3 of 19
Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 4 of 19




SEC-USAO-EPROD-003985822
SEC-USAO-EPROD-004870058

SEC-USAO-EPROD-000388965
SEC-USAO-EPROD-000402267
SEC-USAO-EPROD-000402268
SEC-USAO-EPROD-000402269
SEC-USAO-EPROD-000404900
SEC-USAO-EPROD-000563810
SEC-USAO-EPROD-000841020
SEC-USAO-EPROD-000950922

SEC-USAO-EPROD-000950923
SEC-USAO-EPROD-001349287
SEC-USAO-EPROD-001354559
SEC-USAO-EPROD-002319700
SEC-USAO-EPROD-006000512
SEC-USAO-EPROD-002573419
THER-1491275
THER-1491276

SEC-USAO-EPROD-000881245

SEC-USAO-EPROD-000879453
SEC-USAO-EPROD-000997304
SEC-USAO-EPROD-001289817
SEC-USAO-EPROD-002101857
SEC-USAO-EPROD-002383092
SEC-USAO2-EPROD-000177859
THPFM0003755688
THPFM0003826459
THPFM0004069370
THPFM0004509162
THPFM0004545609
THPFM0004653568

SEC-USAO-EPROD-000656798
SEC-USAO-EPROD-000400993
SEC-USAO-EPROD-000564319
SEC-USAO-EPROD-000656798
SEC-USAO-EPROD-002756209
SEC-USAO-EPROD-003070238
SEC-USAO-EPROD-004601915

THPFM0000018472



                                3
       Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 5 of 19




       False and misleading representations directed at doctors.

        The government may call the following individuals: Gerald Asin, Jessica Bramstedt,
JoEllen Embry, Raymond Embry, Steven Linnerson, Curtis Pages, Edward Szmuc, and Audra
Zachman. Their prior statements have been produced to you or are attached. The government
may elicit testimony from them as set forth in such statements. The government may offer as
exhibits the documents attached to and/or referenced in such interview reports, as well as records
produced in discovery memorializing representations to doctors, including, without limitation:

       TS-1078095
       TS-1076614-16
       THPFM0000003941
       THPFM0002747643
       THPFM0005008026
       SEC-USAO-EPROD-000638580
       TS-1124314
       THPFM0003759724
       THPFM0003759624
       THPFM0000555315
       THPFM0000958955
       THPFM0000147443
       THPFM0000204033

       False and misleading representations made to Theranos’s Board of Directors.

         The government may call the following individuals from Theranos’ board: Riley
Bechtel, David Boies, William Frist, Henry Kissinger, Richard Kovacevich, James Mattis, Sam
Nunn, William Perry, Channing Robertson, Gary Roughead, Robert Shapiro, and George Shultz.
Any prior statements to the government, and any known prior statements in the PFM, Colman,
Arizona class action, or SEC proceedings, have been produced to you. The government may
elicit testimony from them as set forth in such statements. The government may offer as exhibits
the documents attached to and/or referenced in such prior statements as well as records produced
in discovery memorializing misrepresentations or relating to board members, including, without
limitation:

       PFM-DEPO-00010593-785
       PFM-DEPO-00014157-14227
       PFM-DEPO-00011053
       PFM-GJ-00000926
       SEC-USAO-EPROD-000009206
       SEC-USAO-EPROD-000009214
       SEC-USAO-EPROD-000009399
       SEC-USAO-EPROD-000010407
       SEC-USAO-EPROD-000012357
       SEC-USAO-EPROD-000017769
       SEC-USAO-EPROD-000027830


                                                4
Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 6 of 19




SEC-USAO-EPROD-000027998
SEC-USAO-EPROD-000032043
SEC-USAO-EPROD-000048468
SEC-USAO-EPROD-000048795
SEC-USAO-EPROD-000049227
SEC-USAO-EPROD-000050361
SEC-USAO-EPROD-000050812
SEC-USAO-EPROD-000051124
SEC-USAO-EPROD-000066325
SEC-USAO-EPROD-000066358
SEC-USAO-EPROD-000066368
SEC-USAO-EPROD-000066488
SEC-USAO-EPROD-000070593
SEC-USAO-EPROD-000070623
SEC-USAO-EPROD-000070643
SEC-USAO-EPROD-000070646
SEC-USAO-EPROD-000070661
SEC-USAO-EPROD-000128843
SEC-USAO-EPROD-000128929
SEC-USAO-EPROD-000129052
SEC-USAO-EPROD-000130080
SEC-USAO-EPROD-000429472
SEC-USAO-EPROD-002055775
SEC-USAO-EPROD-002629438
SEC-USAO-EPROD-002629781
SEC-USAO-EPROD-002629788
SEC-USAO-EPROD-002629796
SEC-USAO-EPROD-002629816
SEC-USAO-EPROD-002629820
SEC-USAO-EPROD-002629831
SEC-USAO-EPROD-002629843
SEC-USAO-EPROD-002629858
SEC-USAO-EPROD-002642562
SEC-USAO-EPROD-002642572
SEC-USAO-EPROD-002642580
SEC-USAO-EPROD-002642600
SEC-USAO-EPROD-003440256
SEC-USAO-EPROD-003441064
SEC-USAO-EPROD-003441405
SEC-USAO-EPROD-003966821
SEC-USAO-EPROD-004887198
SEC-USAO-EPROD-004888406
SEC-USAO-EPROD-004888426
SEC-USAO-EPROD-005786938
SEC-USAO-EPROD-006000464
SEC-USAO-EPROD-006021872


                                5
       Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 7 of 19




       SEC-USAO2-EPROD-000009903
       SEC-USAO2-EPROD-000009911
       SEC-USAO2-EPROD-000009919
       SEC-USAO2-EPROD-000009928
       SEC-USAO2-EPROD-000010968
       SEC-USAO2-EPROD-000012225
       THER-0325204
       THER-0335524
       THER-0335796
       THER-0335871
       THER-0337106
       THER-0337130
       THER-0337131
       THER-0337132
       PFM-DEPO-00010632.
       PFM-DEPO-00010789.
       PFM-DEPO-00010792.
       PFM-DEPO-00010643-57 & 793
       PFM-DEPO-00010798
       PFM-DEPO-00010801
       PFM-DEPO-00010802
       PFM-DEPO-00010814
       PFM-DEPO-00010733
       PFM-DEPO-00011002
       PFM-DEPO-00011015
       PFM-DEPO-00011017
       PFM-DEPO-00011080
       PFM-DEPO-00011098
       PFM-DEPO-00011088
       PFM-DEPO-00014176
       PFM-DEPO-00014178, 181
       PFM-DEPO-00014183,-84
       PFM-DEPO-00014186-87
       PFM-DEPO-00014196-9799, 14220-21
       PFM-DEPO-00014199
       SEC-USAO-EPROD-001193899

       False and misleading representations made to Walgreens.

        The government may call the following individuals from Walgreens: Dan Doyle,
Nimesh Jhaveri, Wade Miquelon, Kim Romanski, and Jay Rosen. Any prior statements to the
government, and any known prior statements in the PFM, Colman, Arizona class action, or SEC
proceedings, have been produced to you. The government may elicit testimony from them as set
forth in such statements. The government may offer as exhibits the documents attached to and/or
referenced in such prior statements as well as records produced in discovery memorializing
misrepresentations or relating to Walgreens, including, without limitation:


                                              6
       Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 8 of 19




       THER-2436909-45
       WAG-TH-DOJ-00021950-988
       WAG-TH-DOJ-00021948
       WAG-TH_00010182; SEC-TX-000001925-1926
       THER-AZ-06326446-500; TS-0906360-414
       WAG-TH-00012056-65
       WAG-TH-DOJ-00024875-77
       WAG-TH-DOJ-00000005-47
       WAG-TH-DOJ-00001745-63
       WAG-TH-DOJ-00000181-210
       WAG-TH-DOJ-00002825-36
       PFM-DEPO-00018573
       WAG-TH-00006788
       WAG-TH-00006801
       WAG-TH-00006827
       WAG-TH-00002500-WAG-TH-00002514
       WG002257-WG002259
       WAG-TH-DOJ-00000040
       WAG-TH-DOJ-00001748
       SEC-TX-000001511
       WAG-TH-00006788
       WAG-TH-00006792
       WAG-TH- 00009707
       WAG-TH-00000216
       WAG-TH-00006827
       WAG000319

       False and misleading representations made to Safeway.

         The government may call the following individuals: Steve Burd and Robert Gordon.
Any prior statements to the government, and any known prior statements in the PFM, Colman,
Arizona class action, or SEC proceedings, have been produced to you. The government may
elicit testimony from them as set forth in such statements. The government may offer as exhibits
the documents attached to and/or referenced in such prior statements as well as records produced
in discovery memorializing misrepresentations and relating to Safeway, including, without
limitation:

       PFM-DEPO-00017581
       SEC-TX-000003066
       SEC-USAO-EPROD-000016526
       SEC-USAO-EPROD-000016615
       SEC-USAO-EPROD-000016617
       SEC-USAO-EPROD-000016667
       SEC-USAO-EPROD-000016732
       SEC-USAO-EPROD-000016742


                                               7
Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 9 of 19




SEC-USAO-EPROD-000016743
SEC-USAO-EPROD-000016745
SEC-USAO-EPROD-000016746
SEC-USAO-EPROD-000016756
SEC-USAO-EPROD-000016774
SEC-USAO-EPROD-000016776
SEC-USAO-EPROD-000016779
SEC-USAO-EPROD-000016783
SEC-USAO-EPROD-000016790
SEC-USAO-EPROD-000016792
SEC-USAO-EPROD-000016803
SEC-USAO-EPROD-000016804
SEC-USAO-EPROD-000016806
SEC-USAO-EPROD-000016810
SEC-USAO-EPROD-000016831
SEC-USAO-EPROD-000016850
SEC-USAO-EPROD-000035825
SEC-USAO-EPROD-000036124
SEC-USAO-EPROD-000036142
SEC-USAO-EPROD-000055893
SEC-USAO-EPROD-000122112
SEC-USAO-EPROD-000122116
SEC-USAO-EPROD-000122138
SEC-USAO-EPROD-000122157
SEC-USAO-EPROD-000122171
SEC-USAO-EPROD-000122203
SEC-USAO-EPROD-000122204
SEC-USAO-EPROD-000122217
SEC-USAO-EPROD-000122331
SEC-USAO-EPROD-000122498
SEC-USAO-EPROD-000122718
SEC-USAO-EPROD-000122823
SEC-USAO-EPROD-000122912
SEC-USAO-EPROD-000122928
SEC-USAO-EPROD-000122929
SEC-USAO-EPROD-000122930
SEC-USAO-EPROD-000122934
SEC-USAO-EPROD-000122934
SEC-USAO-EPROD-000124996
SEC-USAO-EPROD-000125159
SEC-USAO-EPROD-000125163
SEC-USAO-EPROD-000132870
SEC-USAO-EPROD-000403646
THPFM0005638605
THPFM0005638609
THPFM0005638615


                                8
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 10 of 19




       THPFM0005638641
       PFM-DEPO-00017722
       PFM-DEPO-00017746
       PFM-DEPO-00017807
       PFM-DEPO-00017819
       PFM-DEPO-00017821
       PFM-DEPO-00017852
       PFM-DEPO-00017853

       False and misleading representations made to journalists.

        The government may call the following individuals: Dan Edlin, Roger Parloff, Caitlin
Roper, and Eric Topol. Any prior statements to the government, and any known prior statements
in the PFM, Colman, Arizona class action, or SEC proceedings, have been produced to you. The
government may elicit testimony from them as set forth in such statements. The government
may offer as exhibits the documents attached to and/or referenced in such prior statements as
well as records produced in discovery memorializing representations to journalists, including,
without limitation:

       All documents Bates numbered PARLOFF including all recordings produced by Roger
               Parloff
       Article, Wired, What health care needs is a real-time snapshot of you, Daniela Hernandez
               11/6/2013
       Article, Fortune, New blood, Roger Parloff, June 2014
       Article, Forget Vials of Blood - New Tests Require Just One Drop: How a Stanford
               Dropout is revolutionizing the blood-testing industry, Liana Aghajanian
       Article, Brand Channel, Breakthrough branding: Theranos, with Walgreens,
               Revolutionizes Healthcare, Sheila Shayon, 2/3/2015
       Article, CNN, She's America's youngest female billionaire - and a dropout, 10/16/2014
       Article, Wall Street Journal, Elizabeth Holmes: The Breakthrough of Instant Diagnosis,
               Joseph Rago, 9/8/13
       Article, PR Newswire, Elizabeth Holmes, visionary silicon valley entrepreneur and
               passionate advocate…. 2015 Horatio Alger Award, 12/4/2014
       Article, Economist, Holmes is where the heart is, 6/27/2015
       Article, Singularity Hub Small fast and cheap Theranos is the poster child of med tech -
               and it’s at Walgreens, Cameron Scott, 11/19/2013
       Article & Video, Medscape Creative Disruption? She's 29 and Set to Reboot Lab
               Medicine - Elizabeth Holmes Plans to revolutionize testing by using tiny blood
               draws and offering near-instantaneous results, Eric Topol 11/18/2013
       Video, Betting big on lab tests, 11/27/2013
       Article, Wired, One drop infinite data, Caitlin Roper, March 2015
       Theranos Twitter 11/2/2015
       Article, The New Yorker, Ken Aueletta, Blood, Simpler, December 8, 2014
       9/2014: Holmes TEDMED interview
       10/8/2014: Holmes interview at Fortune Most Powerful Women
       12/8/2014: Holmes interview at Fortune Most Power Women


                                              9
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 11 of 19




       4/16/2015: Holmes on CBS News
       4/27/2015: Holmes Interview with Jim Cramer
       6/3/2015: Holmes Interview with Charlie Rose
       9/30/2015: Holmes Interview with Bill Clinton
       10/15/2015: Holmes on Mad Money (Jim Cramer)
       10/21/2015: Holmes interview with WSJ (Jonathan Krim).
       11/2/2015: Holmes interview with Fortune (Alan Murray)
       2016: Today show interview
       All articles/videos/media referenced in the government’s bill of particulars
       SEC-USAO-EPROD-000972051
       SEC-USAO-EPROD-000972062
       SEC-USAO-EPROD-000990339
       SEC-USAO-EPROD-000990
       SEC-USAO-EPROD-001204430
       SEC-USAO-EPROD-000000343
       SEC-USAO-EPROD-000000362

       Fostering culture of secrecy and forcing employees and others to sign non-disclosure
       agreements.

         The government may call the following individuals: Brad Arrington, David Boies, Sarah
Cabayan, Erika Cheung, Michael Craig, Andrea Cuppoletti, Diana Dupuy, Dan Edlin, Surekha
Gangakhedkar, Christian Holmes, Stefan Hristu, Heather King, Seth Michelson, Wade
Miquelon, Roger Parloff, Channing Robertson, Mona Ramamurthy, Jan Reed, Kim Romanski,
Jay Rosen, Adam Rosendorff, Callie Rosendin, Tyler Shultz, Daniel Young, and David Zatlan.
Any prior statements to the government, and any known prior statements in the PFM, Colman,
Arizona class action, or SEC proceedings, have been produced to you. The government may
elicit testimony from them as set forth in such statements. The government may offer as exhibits
the documents attached to and/or referenced in such prior statements as well as records produced
in discovery memorializing Holmes and Balwani’s fostering a culture of secrecy and forcing
employees and others to sign NDAs, including, without limitation:

       PFM-DEPO-00000335
       PFM-DEPO-00000708
       PFM-DEPO-00001061
       PFM-DEPO-00001147
       PFM-DEPO-00001153
       PFM-DEPO-00001164
       PFM-DEPO-00001207
       PFM-DEPO-00001209
       PFM-DEPO-00001211
       PFM-DEPO-00004743
       PFM-DEPO-00005457




                                               10
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 12 of 19




       Restricting access to laboratory areas within Theranos.

        The government may call the following individuals: Sarah Cabayan, Erika Cheung,
Andrea Cuppoletti, Sunil Dhawan, Diana Dupuy, Dan Edlin, Christian Holmes, Kerry
Elenatinba-Johnson, Tony Nugent, Jan Reed, Kim Romanski, Adam Rosendorff, and Daniel
Young. Any prior statements to the government, and any known prior statements in the PFM,
Colman, Arizona class action, or SEC proceedings, have been produced to you. The government
may elicit testimony from them as set forth in such statements. The government may offer as
exhibits the documents attached to and/or referenced in such prior statements as well as records
produced in discovery memorializing or relating to restricting access to laboratory areas within
Theranos.

       Harassing, threatening, or otherwise influencing doctors or patients who had
       negative experiences with Theranos.

        The government may call the following individuals: David Boies,                   , and
Nicole Sundene. Any prior statements to the government, and any known prior statements in the
PFM, Colman, Arizona class action, or SEC proceedings, have been produced to you. The
government may elicit testimony from them as set forth in such statements. The government
may offer the as exhibits the documents attached to and/or referenced in such prior statements as
well as records produced in discovery memorializing harassment, threats, or other influence of
doctors or patients who had negative experiences with Theranos.

       Threatening, influencing, or vilifying journalists in response to negative coverage of
       Theranos.

        The government may call the following individuals: David Boies, Brooke Buchanan,
Nimesh Jhaveri, Heather King, Rupert Murdoch, and Roger Parloff. Any prior statements to the
government, and any known prior statements in the PFM, Colman, Arizona class action, or SEC
proceedings, have been produced to you. The government may elicit testimony from them as set
forth in such statements. The government may offer as exhibits the documents attached to and/or
referenced in such prior statements as well as records produced in discovery memorializing
threats, influence, or vilification of journalists in response to negative coverage with Theranos,
including, without limitation:

       SEC-USAO-EPROD-002487614
       THER-2507775
       SEC-USAO-EPROD-000536645
       SEC-USAO-EPROD-000034936
       SEC-USAO-EPROD-000034937
       SEC-USAO-EPROD-000536602
       SEC-USAO-EPROD-001045197




                                               11
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 13 of 19




       Blaming and vilifying competing companies.

        The government may call the following individuals: Nimesh Jhaveri, Wade Miquelon,
Roger Parloff, Suraj Suksena, and Serena Stewart. Any prior statements to the government, and
any known prior statements in the PFM, Colman, Arizona class action, or SEC proceedings, have
been produced to you. The government may elicit testimony from them as set forth in such
statements. The government may offer as exhibits the documents attached to and/or referenced
in such prior statements as well as records produced in discovery memorializing Theranos’
blaming and/or vilifying other companies, including, without limitation:

       SEC-USAO-EPROD-002757301

       Threatening or intimidating employees and former employees.

        The government may call the following individuals: Sarah Cabayan, Erika Cheung,
Andrea Cuppoletti, Surekha Gangakhedkar, Rochelle Gibbons, Christian Holmes, Kerry
Elenatinoba-Johnson, Seth Michaelson, Tony Nugent, Mona Ramamurthy, Callie Rosendin,
Adam Rosendorff, Tyler Shultz, Daniel Young, and David Nathan Zalatan Any prior statements
to the government, and any known prior statements in the PFM, Colman, Arizona class action, or
SEC proceedings, have been produced to you. The government may elicit testimony from them
as set forth in such statements. The government may offer as exhibits the documents attached to
and/or referenced in such prior statements as well as records produced in discovery
memorializing threats or intimidation of employees or former employees, including, without
limitation:

       PFM-DEPO-00000335
       PFM-DEPO-00000708
       PFM-DEPO-00001061
       PFM-DEPO-00001147
       PFM-DEPO-00001153
       PFM-DEPO-00001164
       PFM-DEPO-00001207
       PFM-DEPO-00001209
       PFM-DEPO-00001211
       PFM-DEPO-00004743
       PFM-DEPO-00005457

       False and misleading representations made to FDA, CMS, CDPH, and other
       regulatory organizations.

        The government may call the following individuals: Sarah Bennett, Erica Cheung, Sunil
Dhawan, Heather King, Courtney Lias, Eileen Norkin, Mark Pandori, Adam Rosendorff, Tyler
Shultz, Gary Yamamoto, and Daniel Young. Any prior statements to the government, and any
known prior statements in the PFM, Colman, Arizona class action, or SEC proceedings, have
been produced to you. The government may elicit testimony from them as set forth in such
statements. The government may offer as exhibits the documents attached to and/or referenced


                                              12
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 14 of 19




in such prior statements as well as records produced in discovery memorializing representations
to and efforts to conceal information from regulators, including, without limitation:

       SEC-USAO2-EPROD-000070971
       TS-1133080
       THPFM0001203524-532
       THPFM0004381689
       THPFM0000154254
       TS-0999042
       THPFM0000154254
       CTRL-DHAWAN-00009861

       Violations of industry standards and government regulations or rules regarding
       research and development procedures, medical devices and clinical laboratory
       practices.

        The government may call the following individuals: Sarah Bennett, Erica Cheung, Sunil
Dhawan, Max Fosque, Heather King, Courtney Lias, Mark Pandori, Adam Rosendorff, Tyler
Shultz, Gary Yamamoto, and Daniel Young. Any prior statements to the government, and any
known prior statements in the PFM, Colman, Arizona class action, or SEC proceedings, have
been produced to you. The government may present expert testimony on this matter, which has
been disclosed to you separately and is incorporated by reference. The government may offer as
exhibits the documents attached to and/or referenced in such prior statements as well as records
produced in discovery memorializing violations of industry standards and other regulations,
including, without limitation:

       CMS’ report on its 2015 inspection and findings and correspondence with Theranos
       Sanctions imposed by CMS on Theranos arising from the 2015 inspection
       TS-1036460
       THPFM0000965933
       THPFM0001944964

       Altering or tampering with third-party medical devices.

        The government may call the following individuals: Sarah Bennett, Jeff Blickman, Erika
Chung, Sunil Dhawan, Dan Edlin, Richard Fernandez, Max Fosque, Sam Gong, Christian
Holmes, Mark Pandori, Adam Rosendorff, and Daniel Young. Any prior statements to the
government, and any known prior statements in the PFM, Colman, Arizona class action, or SEC
proceedings, have been produced to you. The government may elicit testimony from them as set
forth in such statements. The government may offer as exhibits the documents attached to and/or
referenced in such prior statements as well as records produced in discovery memorializing
altering or tampering with third-party medical devices, including, without limitation:

       SEC-TX-000005300
       SEC-TX-000005285
       SEC-USAO-EPROD-000666750


                                               13
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 15 of 19




       TS-0958390
       TS-0959027
       TS-0959090

       Multiplexing test results and disregarding outliers to mask inconsistency.

        The government may call the following individuals: Sarah Bennett, Erika Chung, Sunil
Dhawan, Max Fosque, Arnold Gelb, Christian Holmes, Mark Pandori, Adam Rosendorff, and
Daniel Young. Any prior statements to the government, and any known prior statements in the
PFM, Colman, Arizona class action, or SEC proceedings, have been produced to you. The
government may elicit testimony from them as set forth in such statements. The government
may present expert testimony on this matter, which has been disclosed to you separately and is
incorporated by reference. The government may offer as exhibits the documents attached to
and/or referenced in such prior statements as well as records produced in discovery
memorializing multiplexing test results and disregarding outliers to mask inconsistency,
including, without limitation:

       THPFM0001388582
       THPFM0001389956

       Improperly setting and altering reference ranges.

        The government may call the following individuals: Sarah Bennett, Erika Chung, Sunil
Dhawan, Max Fosque, Arnold Gelb, Christian Holmes, Mark Pandori, Adam Rosendorff, and
Daniel Young. Any prior statements to the government, and any known prior statements in the
PFM, Colman, Arizona class action, or SEC proceedings, have been produced to you. The
government may offer as exhibits the documents attached to and/or referenced in such prior
statements as well as records produced in discovery memorializing improperly setting and/or
altering reference ranges, including, without limitation:

       THPFM0000057384
       THPFM0000195849
       THPFM0000829808
       SEC-USAO-EPROD-000648943
       SEC-USAO-EPROD-006313786

       Withholding critical test results and other important information from doctors and
       patients.

         The government may call the following individuals: Sarah Bennett, Sunil Dhawan, Max
Fosque, Arnold Gelb, Christian Holmes, Mark Pandori, Adam Rosendorff, and Daniel Young.
Any prior statements to the government, and any known prior statements in the PFM, Colman,
Arizona class action, or SEC proceedings, have been produced to you. The government may
elicit testimony from them as set forth in such statements. The government may offer as exhibits
the documents attached to and/or referenced in such prior statements as well as records produced


                                               14
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 16 of 19




in discovery memorializing withholding of critical test results and other important information
from doctors and patients, including, without limitation:

       THPFM0000277608
       THPFM0000277617
       THPFM0000017786
       TS-1078326
       PFM-DEPO-00018911
       SEC-USAO-EPROD-000648962
       SEC-USAO-EPROD-000650279
       SEC-USAO-EPROD-000674427
       SEC-USAO-EPROD-000935411
       SEC-USAO-EPROD-000935416
       SEC-USAO-EPROD-001186148
       SEC-USAO-EPROD-001754657
       SEC-USAO-EPROD-001898294
       SEC-USAO-EPROD-001906221
       SEC-USAO-EPROD-004138487
       SEC-USAO-EPROD-006000464
       THER-0293804

       Declining to conduct or agree to meaningful comparative tests.

        The government may call the following individuals: David Boies, Skip Burris, William
Clarke, Toby Cosgrove, Henry Kissinger, Kandice Marchant, Roger Parloff, Meredith Potter,
and Dee Ann Smith. Any prior statements to the government, and any known prior statements in
the PFM, Colman, Arizona class action, or SEC proceedings, have been produced to you. The
government may elicit testimony from them as set forth in such statements. The government
may offer as exhibits the documents attached to and/or referenced in such prior statements as
well as records produced in discovery demonstrating Theranos agreeing but ultimately declining
to conduct meaningful comparative tests, including, without limitation:

       SCRI_001864
       SCRI_001291
       CCF000000967-970
       THPFM0001777415-436
       CCF000000208-217
       CF000000003-13
       CCF000001002
       CCF000000257-258
       BOIES_THERANOS_0000143
       CCF000000950-951
       CCF000000952-954
       CCF000000750-766
       THPFM0000350174-181
       TS-0055135


                                               15
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 17 of 19




       CCF000000801-803
       TGPS00004008
       THPFM0000416534-536
       CCF000000014-60
       THPFM0000556435
       THPFM0004816765-69
       THPFM0004816797
       SEC-USAO-EPROD-000070593
       SEC-USAO-EPROD-000070623
       SEC-USAO-EPROD-000070643
       SEC-USAO-EPROD-000070661
       SEC-USAO-EPROD-000070646
       Video: Elizabeth Holmes October 15, 2015 appearance on Mad Money

       Decommissioning Theranos’s Laboratory Information System database.

       The government may call David Taylor, Eric Caddenhead, and/or a custodian of records
from the Theranos assignee.

       Obtaining personal benefit from position at Theranos.

         The government may call the following individuals: Carolyn Balkenhol, Brooke
Buchanan, Lisa Durkin, Dan Edlin, Season Flores, Kendra Fadil, Christian Holmes, Heather
King, Patrick O’Neill, Callie Rosendin, Tyler Shultz, Dee Ann Smith, and Denise Yam. Any
prior statements to the government, and any known prior statements in the PFM, Colman,
Arizona class action, or SEC proceedings, have been produced to you. The government may
elicit testimony from them as set forth in such statements. The government may offer as exhibits
the documents attached to and/or referenced in such prior statements as well as records produced
in discovery memorializing benefits defendant Holmes received, including, without limitation:

       PFM-ROGS-00000040
       SEC-USAO-EPROD-000000003
       SEC-USAO-EPROD-002795076
       SEC-USAO-EPROD-001314378
       SEC-USAO-EPROD-001314378
       SEC-USAO-EPROD-001176349
       SEC-USAO-EPROD-001175694
       SEC-USAO-EPROD-001175665
       SEC-USAO-EPROD-001206267
       SEC-USAO-EPROD-001205348
       SEC-USAO-EPROD-001205336
       SEC-USAO-EPROD-001082330
       SEC-USAO-EPROD-001205225
       SEC-USAO-EPROD-001205215
       SEC-USAO-EPROD-006053567
       SEC-USAO-EPROD-000705421


                                               16
      Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 18 of 19




       SEC-USAO-EPROD-000723875
       SEC-USAO-EPROD-001198532
       SEC-USAO-EPROD-001205188
       SEC-USAO-EPROD-001205162
       SEC-USAO-EPROD-001043591
       SEC-USAO-EPROD-001204256
       SEC-USAO-EPROD-001204258
       SEC-USAO-EPROD-001204223
       SEC-USAO-EPROD-001204153
       SEC-USAO-EPROD-001203150
       SEC-USAO-EPROD-001202724
       SEC-USAO-EPROD-001212249
       SEC-USAO-EPROD-001314171
       SEC-USAO-EPROD-001202480
       SEC-USAO-EPROD-002150649
       SEC-USAO-EPROD-002625245
       SEC-USAO-EPROD-002787868
       SEC-USAO-EPROD-003188132
       SEC-USAO-EPROD-005053153
       US-FDA-0038921
       SEC Investigative Testimony Exhibit 210
       Theranos’ general ledger and tax returns

       Concealing the romantic relationship between Holmes and Balwani from investors
       and others.

        The government may call the following individuals: Peter Anderson, Jeff Blickman,
Davis Boies, Mark Campbell, Dan Edlin, Alan Eismann, William Frist, Brian Grossman, Chris
Lucas, Craig Hall, Jared Hutchings, Heather King, Henry Kissinger, Dan Mosley, James Mattis,
Tony Nugent, Roger Parloff, William Perry, Lisa Peterson, Callie Rosendin, Gary Roughead,
George Shultz, Brian Tolbert, and Lisa Zuckerman. Any prior statements to the government, and
any known prior statements in the PFM, Colman, Arizona class action, or SEC proceedings, have
been produced to you. The government may elicit testimony from them as set forth in such
statements. The government may offer as exhibits the documents attached to and/or referenced
in such prior statements as well as records produced in discovery relating to the concealment of
the romantic relationship between Holmes and Balwani, including, without limitation:

       SEC-USAO-EPROD-005800653
       SEC-USAO2-EPROD-000041814
       SEC-USAO2-EPROD-000041815
       SEC-USAO-EPROD-000068053
       SEC-USAO-EPROD-000068054
       SEC-TX-000003320

                                              ***



                                              17
       Case 5:18-cr-00258-EJD Document 580-1 Filed 11/20/20 Page 19 of 19




        The government reserves the right to introduce additional evidence covered by its
previous disclosures, and further reserves the right to amend this notice in advance of trial based
on its continuing investigation and trial preparation.

                                              Very truly yours,

                                              ADAM A. REEVES
                                              Attorney for the United States,
                                              Acting Under Authority Conferred
                                              By 28 U.S.C. § 515

                                                     /s/
                                              _________________________
                                              ROBERT S. LEACH
                                              JEFFREY SCHENK
                                              JOHN C. BOSTIC
                                              VANESSA BAEHR-JONES
                                              Assistant United States Attorneys


Cc     Jeffrey Coopersmith, Esq. (by email)




                                                18
